12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Roger L. IRLBECK, Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services, Appellee.
No. 93-1666MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 11, 1993.Filed:  December 3, 1993.

Before RICHARD S. ARNOLD, Chief Judge, BEAM, Circuit Judge, and JACKSON,* District Judge.
PER CURIAM.


1
This is an appeal from an order of the District Court1 granting the government's motion for summary judgment in an action to review the denial of social-security disability benefits.


2
The Secretary of Health and Human Services found that the claimant could perform his past work as a maintenance worker or custodian.  This is an issue on which the claimant has the burden of proof.  The finding is supported by substantial evidence on the record as a whole.  The reasons for this conclusion are amply given in the thorough Report and Recommendation of the Magistrate Judge.


3
We have little to add.  Claimant argues that the Secretary improperly ignored the opinion of his "treating physician," but the physician in question is never identified.  Apparently, plaintiff has in mind Robert L. Karol, Ph.D., a clinical neuropsychologist.  The rule that the opinions of a treating physician are to be given greater weight than those of a consulting physician is based on the premise that treating physicians, or, as is the case here, psychologists, are acquainted with a patient's condition and prospects over a considerable period of time, as opposed to consulting physicians, who typically see the patient only once.  Here, Dr. Karol never treated Mr. Irlbeck, and saw him only once.  His opinion was not entitled to any special deference.


4
Because we believe that this appeal is of limited precedential value, we forego further discussion.  The judgment is affirmed.  See 8th Cir.  Rule 47B.


5
It is so ordered.



*
 The Hon.  Carol E. Jackson, United States District Judge for the Eastern District of Missouri, sitting by designation


1
 The Hon.  Paul A. Magnuson, United States District Judge for the District of Minnesota, acting on the recommendation of The Hon.  Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota